Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a supplemental allowance and clarifies the status of the cancelled claims.
This action is responsive to amendment filed on 6/17/21 and pre-appeal filed on 3/21/22.  Claims 1-9, 11-19, 31 and 32 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Sheldon on 4/28/22.
The application has been amended as follows: 

AMENDMENT to Claims
1.	(Currently amended)  A computer-implemented method of automatically generating automation for manipulating tabular data, the method comprising:
obtaining, by a computing device, a set of activity log records;
combining, by [[a]] the computing device, activity log records of the set of activity log records to create at least two distinct sequential groups of activity log records by, for each sequential group of activity log records:
determining a first activity log record;
determining a second activity log record that follows the first activity log record; and
concatenating the first activity log record, the second activity log record, and any activity log records between the first activity log record and the second activity log record in chronological order to create the sequential group of activity log records;
hashing, by [[a]] the computing device, the at least two distinct sequential groups of activity log records to create a set of at least two hash values that represent content and order of the activity log records in each sequential group of activity log records;
detecting a pattern by finding, by [[a]] the computing device, two or more duplicate hash values within the set of at least two hash values; and
automating the detected pattern by creating, by [[a]] the computing device, an automated action sequence using the activity log records used to create the two or more duplicate hash values;
wherein creating the automated action sequence includes at least one of:
creating a macro that causes actions to be performed that are represented by the activity log records used to create the two or more duplicate hash values; and
creating a form that collects data for variables within the activity log records used to create the two or more duplicate hash values.
2.	(Previously presented)  The method of Claim 1, further comprising normalizing, by a computing device, the activity log records before the combining, wherein normalizing includes removing references to specific data from the activity log records.
3.	(Previously presented)  The method of Claim 1, further comprising normalizing, by a computing device, the activity log records before the combining, wherein normalizing includes altering references to specific data to be references to generic data.
4.	(Currently amended)  The method of Claim 1, wherein combining the activity log records of the set of activity log records to create the at least two distinct sequential groups of activity log records includes:

combining [[the]] a first hash value [[and]] that represents a first sequential group of activity log records with a second activity log record to create a chained activity log record.
5.	(Canceled)
6.	(Currently amended)  The method of Claim [[5]] 1, wherein the second activity log record immediately follows the first activity log record.
7.	(Currently amended)  The method of Claim [[5]] 1, wherein 
determining the first activity log record includes detecting a start activity log record and
wherein determining the second activity log record includes detecting a stop activity log record that follows the start activity log record 

8.	(Currently amended)  The method of Claim 1, wherein 
for a first sequential group of activity log records, determining the second activity log record that follows the first activity log record includes identifying an activity log record that is a first predetermined number of activity log records after the first activity log record;
for a second sequential group of activity log records, determining the second activity log record that follows the first activity log record includes identifying an activity log record that is a second predetermined number of activity log records after the first activity log record;


wherein hashing the at least two distinct sequential groups of activity log records to create the set of at least two hash values includes:
hashing the first sequential group of activity log records to create a first hash value;[[;]] and
hashing the second sequential group of activity log records to create a second hash value;
wherein the first predetermined number of activity log records is smaller than the second predetermined number of activity log records.
9.	(Previously presented)  The method of Claim 8, wherein detecting a pattern by finding two or more duplicate hash values includes:
detecting a first pattern by finding that a number of hash values that match the first hash value is greater than a first threshold; and
detecting a second pattern by finding that a number of hash values that match the second hash value is greater than a second threshold;
wherein the first threshold is higher than the second threshold.
10.	(Canceled)	
11.	(Currently amended)  A tabular data management system comprising one or more computing devices configured to automatically generate automation by:
obtaining a set of activity log records;
combining activity log records of the set of activity log records to create at least two distinct sequential groups of activity log records by, for each sequential group of activity log records:
determining a first activity log record;
determining a second activity log record that follows the first activity log record; and
concatenating the first activity log record, the second activity log record, and any activity log records between the first activity log record and the second activity log record in chronological order to create the sequential group of activity log records;
hashing the at least two distinct sequential groups of activity log records to create a set of at least two hash values that represent content and order of the activity log records in each sequential group of activity log records;
detecting a pattern by finding two or more duplicate hash values within the set of at least two hash values; and
automating the detected pattern by creating an automated action sequence using the activity log records used to create the two or more duplicate hash values;
wherein creating the automated action sequence includes at least one of:
creating a macro that causes actions to be performed that are represented by the activity log records used to create the two or more duplicate hash values; and
creating a form that collects data for variables within the activity log records used to create the two or more duplicate hash values.
12.	(Previously presented)  The system of Claim 11, wherein the one or more computing devices are further configured to normalize the activity log records before the combining, wherein normalizing includes removing references to specific data from the activity log records.
13.	(Previously presented)  The system of Claim 11, wherein the one or more computing devices are further configured to normalize the activity log records before the combining, wherein normalizing includes altering references to specific data to be references to generic data.
14.	(Currently amended)  The system of Claim 11, wherein combining the activity log records of the set of activity log records to create the at least two distinct sequential groups of activity log records includes:

combining [[the]] a first hash value [[and]] that represents a first sequential group of activity log records with a second activity log record to create a chained activity log record.
15.	(Canceled)
16.	(Currently amended)  The system of Claim [[15]] 11, wherein the second activity log record immediately follows the first activity log record.
17.	(Currently amended)  The system of Claim [[15]] 11, 
wherein determining the first activity log record includes detecting a start activity log record 
wherein determining the second activity log record includes detecting a stop activity log record that follows the start activity log record 

18.	(Currently amended)  The system of Claim 11, wherein 


for a first sequential group of activity log records, determining the second activity log record that follows the first activity log record includes identifying an activity log record that is a first predetermined number of activity log records after the first activity log record;
for a second sequential group of activity log records, determining the second activity log record that follows the first activity log record includes identifying an activity log record that is a second predetermined number of activity log records after the first activity log record;
wherein hashing the at least two distinct sequential groups of activity log records to create the set of at least two hash values includes:
hashing the first sequential group of activity log records to create a first hash value; and
hashing the second sequential group of activity log records to create a second hash value;
wherein the first predetermined number of activity log records is smaller than the second predetermined number of activity log records.
19.	(Previously presented)  The system of Claim 18, wherein detecting a pattern by finding two or more duplicate hash values includes:
detecting a first pattern by finding that a number of hash values that match the first hash value is greater than a first threshold; and
detecting a second pattern by finding that a number of hash values that match the second hash value is greater than a second threshold;
wherein the first threshold is higher than the second threshold.
20-30.	(Canceled)	
31.	(Currently amended)  The method of Claim 1, further comprising:
normalizing, by a computing device, the sequential groups of activity log records prior to hashing, wherein the normalizing includes 
combining multiple consecutive activity log records that each represent edits to a given row or cell into a single activity log record that represents all of the edits to the given row or cell

32.	(Currently amended)  The system of Claim 11, wherein the one or more computing devices are further configured to:
normalize the sequential groups of activity log records prior to hashing, wherein the normalizing includes 
combining multiple consecutive activity log records that each represent edits to a given row or cell into a single activity log record that represents all of the edits to the given row or cell


Allowable Subject Matter
Claims 1-4, 6-9, 11-14, 16-19, 31 and 32 are allowed, renumbered as claims 1-18, respectively.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 are allowable because the best prior art of record or that encountered in searching for the invention, fails to disclose or suggest 
Combining activity log records of a set of activity log records to create at least two distinct sequential groups of activity log records for each sequential group of activity log records, determining and concatenating a first activity log record, a second activity log record, and any activity log records between the first activity log record and the second activity log record in chronological order to create the sequential group of activity log records, hashing, by a computing device, the at least two distinct sequential groups of activity log records to create a set of at least two hash values that represent content and order of the activity log records in each sequential group of activity log records, detecting a pattern by finding, two or more duplicate hash values within the set of at least two hash values, and automating the detected pattern by creating an automated action sequence using the activity log records used to create the two or more duplicate hash values, as claimed, including other claim provisions.

Claims 2-4, 6-9, 12-14, 16-19, 31 and 32 depend from independent claims 1 and 11 respectively, and therefore are allowable on the merits.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing:

USPN.  2009/0222386	USPN.  2013/0041900	USPN. 2019/0251284	USPN. 2019/0311057

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 23, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153